DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 2-6,11-13 in the reply filed on 5/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
(1) Claim(s) 1-3,7-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,10,12,15 of U.S. Patent No. 10649224. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent (frame time-based display and amplitude control are considered as well-known in the art and are implicit for most modern displays).
(2) Claim(s) 1-3,7-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,7-9 of copending Application No. 16838825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application (frame time-based display and amplitude control are considered as well-known in the art and are implicit for most modern displays).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,7-10,12-13 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Gerald (DE 102010043061, as evidenced by the machine translation, all of record). 

    PNG
    media_image1.png
    425
    538
    media_image1.png
    Greyscale

Regarding claim 1, Gerald teaches A frame time-based optical display system (Fig. 2a, [39, 47-48, 56-58, 67]), comprising: 
a control unit (CU);
a two-dimensional array of more than two pixels ([47], “...individual areas associated with each pixel of the SLM... horizontal and / or vertical direction...”), each of the pixels being an element having a front surface (any of the top surfaces in Fig. 2a), emitting an output light wave;
each of the pixels includes means for controlling the amplitude (a pixeled display is considered as amplitude-modulated device) and direction of the output light wave for each frame time of the display,
wherein for each of the pixels the direction of the output light wave is separately, dynamically and externally controlled by the control unit ([47], “...each pixel...”, [67], “...be controlled ... by corresponding locally varying drive voltages...”).

Regarding claim 2, Gerald further teaches The optical display system according to claim 1, wherein for at least two different pixels the directions of the output light waves are different (as seen in Fig. 3, light from different pixels go to different prisms and then emit to different directions).

Regarding claim 3, Gerald further teaches The optical display system according to claim 1, wherein at least two different output light waves are emitted from the pixels during a single time frame (Fig. 3b).

Regarding claim 7, Gerald further teaches The optical display system according to claim 1, further comprising an exit pupil wherein output light waves from the pixels can be deviated by the control unit into the exit pupil or outside of the exit pupil (Fig. 3b, left and right pupils, one inside the other outside).

Regarding claim 8, Gerald further teaches The optical display system according to claim 1, wherein the optical display system projects a stereoscopic dynamic image into a viewer's eyes (UM in Fig. 3b).

Regarding claim 9, Gerald further teaches The optical display system according to claim 1, wherein the optical display system projects at least two different images into different viewing angles (Fig. 3b).

Regarding claim 10, Gerald further teaches The optical display system according to claim 1, wherein the optical display system projects a three-dimensional dynamic image into a viewer's eye (Fig. 3b, UM).

Regarding claim 12, Gerald further teaches The optical display system according to claim 1, wherein the optical display system projects a collimated image from the front surfaces of the pixels (Fig. 2a, any of top surfaces of SLM and D).

Regarding claim 13, Gerald further teaches The optical display system according to claim 1, wherein the control unit is fed by a video signal (so as to display image) that contains information about the direction of the light wave emitted from each pixel (so as to control the direction as seen in Fig.3).

Allowable Subject Matter
Claim(s) 4-6,11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 4,6,11, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical display system including the additional limitations as described in each claim, along with the other claimed limitations of claim 1.
Claim 5 would be allowable for its claim dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234